DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first FET mounted to the first surface of the conductive member…the second FET mounted to the first surface of the conductive member…the controller is mounted on a surface, the surface forming a plane with the first surface of the conductive member” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites: “the first FET mounted to the first surface of the conductive member…the second FET mounted to the first surface of the conductive member…the controller is mounted on a surface, the surface forming a plane with the first surface of the conductive member”.  
However, Applicants’ specification only discloses embodiments where the first FET and second FET are mounted on different sides of the conductive member, and further does not disclose that the controller is mounted to form a plane with the first surface.  See for example, fig. 5A and 6.  FETs 504 and 508 are on different sides of conductive surface 510. Further, figs. 6, fails to show that the controller and first and second fets are on a common plane.  Figs. 7F-H depict the FETs on different sides of the conductive member 610.  Thus, the recite features “the first FET mounted to the first surface of the conductive member…the second FET mounted to the first surface of the conductive member…the controller is mounted on a surface, the surface forming a plane with the first surface of the conductive member”, are not supported in the specification as filed. 





Allowable Subject Matter
Claims 10-23 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
a conductive member comprising a switching output node and having a lengthwise surface; a high-side field effect transistor (FET) having a first surface and a second surface opposite the first surface, the first surface of the high-side FET on the conductive member; 
a low-side FET having a third surface and a fourth surface opposite the third surface, the third surface of the low-side FET on the conductive member, the high-side and low-side FETs aligned with different portions of the lengthwise surface of the conductive member; a power supply connection on the second surface of the high-side FET; a ground connection on the fourth surface of the low-side FET; a first solder layer on the second surface of the high-side FET ; a second solder layer on the fourth surface of the low-side FET, the first solder layer and the second solder layer aligned on the lengthwise surface of the conductive member; and a controller coupled to the high-side FET and to the low-side FET, as recited in claim 10; and

a conductive member comprising a switching output node and coupled to the source of the first FET, to the drain of the second FET, and to a first subset of the plurality of conductive terminals, the conductive member further comprising a fifth surface and a sixth surface opposite the fifth surface, wherein the conductive member is attached to the first surface of the first FET and to the third surface of the second FET; a power supply connection coupled to the drain of the first FET and to a second subset of the conductive terminals, the power supply connection attached to the second surface of the first FET; a ground connection coupled to the source of the second FET and to a third subset of the conductive terminals, the ground connection attached to the fourth surface of the second FET; a first solder layer coupling the first FET to either the conductive member or to the power supply connection; and a second solder layer coupling the second FET to either the conductive member or to the ground connection; as recited in claim 19. 
The reasons for allowance of claims 21-23 are given in the previous Office Action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898